Citation Nr: 0201204	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  99-10 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right hand injury.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from June 1961 to July 1964.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  

Historically, an April 1985 rating action granted the veteran 
service connection for residuals of a fracture of the left 
4th metacarpal and assigned a noncompensable rating for that 
disorder.  The same rating action denied service connection 
for a fracture of the right 5th metacarpal shaft.  The 
veteran did not appeal that decision.  In August 1996, he 
applied to reopen the claim for service connection for a 
fracture of the right 5th metacarpal shaft and was notified 
in September 1996 that new and material evidence was required 
to reopen that claim.  However, no such evidence was received 
within one year of that notification.  The veteran again 
applied to reopen that claim in October 1996 and was notified 
in January 1997 of a rating action that month denying the 
application to reopen but no appeal was taken.  

The veteran applied to reopen the claim for service 
connection for a right hand disability in November 1997 and 
he was notified in May 1998 of an April 1998 rating action 
denying the claim as not well grounded.  That rating action 
also assigned a 10 percent rating for the service-connected 
disability of his left hand but his Notice of Disagreement 
(NOD) received in June 1998 addressed only the matter of his 
"right hand injury" and did not address the rating assigned 
for the service-connected disorder of his left hand.  

The case was remanded by the Board in October 2000 for the RO 
to address whether, as required, new and material evidence 
had been submitted to reopen the claim.  This having been 
decided in the negative, the case has been returned to the 
Board.  




FINDINGS OF FACT

1.  In January 1997 the RO denied reopening of a claim for 
service connection for residuals of a fracture of the right 
5th metacarpal but the veteran did not appeal that action.  

2.  Additional evidence submitted since the unappealed rating 
action of January 1997 to reopen the claim for service 
connection for residuals of a fracture of the right 5th 
metacarpal, taken together with evidence previously on file, 
is not new and material and is insufficient to reopen that 
claim.  


CONCLUSIONS OF LAW

1.  The unappealed rating action of January 1997, which 
denied reopening of the claim for service connection for 
residuals of a fracture of the right 5th metacarpal, and of 
which the veteran was notified, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302(a) 
(2001).  

2.  The new and material evidence, when considered with the 
old evidence, is insufficient to reopen the claim for service 
connection for residuals of a fracture of the right 5th 
metacarpal.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim had previously been denied on the merits in April 
1985 on the basis that there was no documentation of a 
fracture of a bone in the right hand during service.  Under 
38 U.S.C.A. §§ 5108, 7105(c) (West 1991) and 38 C.F.R. 
§§ 3.104, 20.302(a) (2001) a rating action which is not 
appealed is final and may not be reopened unless new and 
material evidence is presented.  

Regardless of how the RO ruled on the question of reopening 
the claim, the Board must re-decide that matter on appeal, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).  

In the first step in adjudicating reopening a claim, there is 
a three-part analysis.  First, since the last disallowance on 
any basis, i.e., on the merits or denying reopening (Evans v. 
Brown, 9 Vet. App. 273, 285 (1996)), there must be new 
evidence (i.e., noncumulative evidence, not redundant, and 
not previously submitted).  VA evidence which was 
constructively on file and is now actually on file, may be 
new and material evidence if it is not cumulative and is 
relevant).  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
and Smith (Russell) v. West, 12 Vet. App. 312, 314-15 (1999).  
If no new evidence is submitted, no analysis of materiality 
is required.  Smith (Russell) v. West, 12 Vet. App. 312, 315 
(1999).

Second, the new evidence need be probative only as to each 
element that was a specified basis for the last denial 
without having to establish all elements needed for allowance 
on the merits.  Third, it must be material (i.e., bearing 
directly and substantially on the issue) and, by itself or 
together with old evidence, it must be so significant that it 
must be considered to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998) (adopting the standard in 38 C.F.R. 
§ 3.156(a) (as stated above) and overruling the holding in 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) that 
material evidence was that which established "a reasonable 
possibility [of changing] the outcome").  The standard 
affirmed in Hodge, Id., is lower that the prior standard 
announced in Colvin, Id.  See Fossie v. West, 12 Vet. App. 1, 
4 (1998).  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  

In the reopening context, the doctrine of the favorable 
resolution of doubt is not applicable unless the threshold 
burden of submitting new and material evidence to reopen has 
been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Previously, under 38 U.S.C.A. § 5107(a), a claimant had to 
submit a well grounded claim before the VA duty to assist 
attached.  Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order).  Thus, in applying to reopen a 
previously denied claim, only after reopening (upon 
submission of new and material evidence) was it to be 
determined whether the claim was well grounded and, if so, 
the claim was then adjudicated on the merits but only after 
ensuring that the duty to assist.  Elkins v. West, 12 Vet. 
App. 209, 214-218 (1999) and Winters v. West, 12 Vet. 
App. 203, 206-06 (1999) (en banc) (citing Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998)).  

However, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000) was 
enacted on November 9, 2000 and, among other things, 
eliminated the concept of a well-grounded claim and redefined 
the VA obligation with respect to the duty to assist, 
superceding holding in Morton, Id.  

Thus, the requirement that following the reopening of a 
claim, there must next be an adjudication of whether the 
reopened claim is well grounded, is no longer valid.  Rather, 
after reopening, the claim is adjudicated de novo and with 
application of the benefit-of-the-doubt rule, after first 
assuring that the duty to assist, as expanded by VCAA, has 
been met.   

Final Regulations implementing VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)) were published on August 29, 2001 with the 
same effective date of the VCAA of November 9, 2000.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

However, the amendments at 38 C.F.R. § 3.156(a) (redefining 
new and material evidence, the second sentence of 38 C.F.R. 
§ 3.159(c) (stating the VA duty to assist in reopening), and 
38 C.F.R. § 3.159(c)(4)(iii) (making all of § 3.159(c)(4) 
governing the providing medical examinations or seeking 
medical opinions in applications to reopen applicable only 
after reopening) apply only to applications to reopen a 
previously denied claim filed on or after August 29, 2001 
(date of publication of the regulations).  

Here, the application to reopen was filed prior to August 29, 
2001, the effective date of the new VCAA regulations 
applicable to reopening.  Thus, the new VCAA regulations 
above do not apply in adjudicating the reopening a previously 
denied claim which, as in this case, was pending on August 
29, 2001.   

Background

A June 1961 service entrance examination was negative for 
right hand pathology.  The veteran was treated following a 
January 1964 injury to his left hand, shown by X-rays to be a 
fracture of the left 4th metacarpal.  In May 1964, clinical 
records reflect that he fell and injured a hand two day 
earlier.  There was tenderness and swelling.  An X-ray was 
negative for a fracture but a splint and Ace bandage were 
applied.  The April 1964 examination for service discharge 
was negative for any abnormality of the right hand and no 
relevant history or complaint was noted in an adjunct medical 
history questionnaire.  

During a January 1985 VA examination, the veteran reported 
that during service, while working in field communications, a 
pole had fallen on his right hand, "fracturing" his right 
5th metacarpal.  The hand had been casted but no open 
reduction was performed.  He now worked as a machinist and 
was right-handed.  He complained of an intermittent dull, 
aching pain in the fracture area and he felt that grip 
strength was decreased more in the left hand than the right.  
On examination he had a palpable deformity in the proximal 
3rd of the right 5th metacarpal, on the dorsal surface.  There 
was no tenderness at the "fracture" site.  He had full 
adduction, abduction, extension, and flexion of the fingers. 
There appeared to be decreased grip strength in the right 
hand, when compared to strength in the left hand.  The 
pertinent diagnosis was a history of a fracture at the 
proximal 3rd of the right 5th metacarpal shaft.  An X-ray 
revealed an old united fracture at the proximal end of the 
right 5th metacarpal which was in good position.  

During VA hospitalization from the 2nd to the 22nd of August 
1996 the veteran complained of aching in both hands and 
wrists.  

From August 1996 to January 1997, the veteran was in a VA 
Domiciliary.  VA clinical records include an August 1996 
report of X-rays of both hands.  The impression, reported in 
an October 1996 addendum, was no fracture or acute bony 
abnormalities in either hand but deformity of the 4th and 5th 
metacarpals, bilaterally, more marked in the 5th metacarpals, 
bilaterally, with a differential diagnosis of old healed 
fracture deformities versus old post-traumatic changes, as 
well as mild degenerative disease of the proximal and distal 
interphalangeal joints.  

The evidence received since the January 1997 RO denial of 
reopening includes duplicate copies from the VA Domiciliary 
of clinical records from August 1996 to January 1997.  
Additional VA records from October 1996 to November 1997 were 
also obtained but contain no reference to the veteran's right 
hand.  

The summary of the veteran's stay at the VA Domiciliary from 
August 22, 1996 to January 24, 1997 is also on file but 
contains no reference to his right hand.  

The veteran also submitted two duplicate copies of the May 
12, 1964 service clinical record.  

On VA examination in October 1997, for evaluation of the 
veteran's service-connected disorder of his left hand, when 
making a fist with each hand, the metacarpal head of the left 
4th metacarpal was more prominent than on the right.  He had 
a strong handgrip, bilaterally.  


Analysis

The veteran has repeatedly asserted that he was treated for 
an injury of the right hand on May 12, 1964 and that VA has 
denied his claim in the past on the basis that there was no 
evidence of treatment of his right hand during service.  This 
is incorrect because the prior RO denials never stated that 
he was not treated for a right hand injury but only that 
there was no clinical evidence of a fracture of the right 
hand during service.  It is clear that the RO conceded that 
the treatment on May 12, 1964 was for a right hand injury.  

Much of the additional evidence received since the January 
1997 RO denial of reopening are no more than duplicate copies 
of clinical records which were on file at that time.  Thus, 
these are not new.  

In the additional evidence received since the January 1997 RO 
denial, there are no pertinent findings, conclusions, 
diagnoses, opinions or records of treatment pertaining to the 
veteran's right hand which would relate any current 
disability of his right hand to military service.  

In the veteran's November 1997 application to reopen the 
claim, he requested that the VA X-rays in August 1996 
(disclosing abnormalities) be compared to the inservice X-
rays in May 1964 (which were negative).  There is no clinical 
record of any such comparison.  There is no competent medical 
evidence on file that would suggest than any such comparison 
would result in relevant evidence in the form of a diagnosis 
or opinion relating any current disability of the right hand 
to military service.  To the extent that the veteran may 
implicitly suggest otherwise, any such suggestion would 
constitute no more than a lay opinion concerning a matter 
which requires medical expertise and would therefore not be 
competent medical evidence.  

In a handwritten letter attached to the November 1997 
application to reopen, the veteran stated that he had never 
claimed that he had fractured his right 5th metacarpal during 
service but that he had injured his right hand during 
service.  He related a more detailed account of the 
circumstances leading up to the right hand injury during 
service, i.e., a telephone pole he was helping to carry was 
dropped, causing his right hand to strike the ground.  He 
further stated that after being on light duty for a couple of 
weeks and after the initial swelling subsided, he had a 
residual "hump or deformity in my right hand that never went 
away.  Specifically: the deformity is in the proximal and 
distal interphalangeal joints of the right hand accordingly 
to the [VA] Bath X-rays.  This condition is the result of the 
May 1964 injury."  

While new evidence can be material if it provides a more 
complete picture of circumstances surrounding the origin of 
an injury or disability, Elkins, Id., such is not the case 
here because there is nothing particularly descriptive or 
unusual about the injury that adds significant relevance.  In 
a statement attached to a VA Form 9 dated in July 2001 the 
veteran stated that during service he was treated for his May 
1964 injury on two occasions and not merely on May 12, 1964 
(the second of the two occasions).  On the first occasion he 
had been treated by a medic, not a physician, at a dispensary 
and it had been agreed that they would take a "wait-and-
see" approach as to whether to see a physician.  Two days 
later (May 12, 1964) he had seen a physician.  However, this 
only addresses his misconception that VA did not concede 
inservice right hand treatment in May 1964.  

Moreover, merely now stating that he has had a residual 
"hump or deformity" since the inservice injury is, in 
substance, an attempt to given greater credence to what 
remains a medical, and not a lay, matter.  This is also true 
in light of the fact that he has also stated that the "hump 
or deformity" is in some of the joints of the fingers of his 
right hand, as opposed to simply being located at or near the 
right 5th metacarpal.  Also, it must be noted that the 1996 
X-rays revealed only degenerative changes of the proximal and 
distal interphalangeal joints which, in 1996 more than 30 
years after the injury, were clinically described as being 
only mild.  Moreover, in a hand-written letter received in 
July 2001 he stated that the 1964 trauma was "to the hand 
not the fingertip," a suggestion quite different from that 
related in his November 1997 letter.  

In other words, the 1996 X-rays describe only mild 
degenerative bony changes in some of the veteran's fingers of 
the right hand more than 30 years after the 1964 inservice 
injury.  Those X-rays also revealed deformities of the 4th 
and 5th metacarpals in both hands, while the inservice X-rays 
revealed only a fracture of the left 4th metacarpal and no 
fracture of a right metacarpal.  

In the veteran's November 1997 letter he also suggests that 
the May 1964 X-ray of the right hand was misread.  However, 
even this suggestion, to be competent, would have to 
originate from some one with medical training, education or 
expertise and not from a lay person such as the veteran. 

The veteran made further remarks in a statement attached to a 
VA Form 9 dated in July 2001 but these were essentially his 
own conclusions of a medical nature and are not competent 
evidence.  He further stated that a fracture of the proximal 
end of the right 5th metacarpal occurred after military 
service.  

The Board concludes that the additional evidence which has 
been received that is "new" consists mostly of evidence which 
is not competent, i.e., the veteran's own medical 
conclusions, and is therefore not material.  Absent the 
submission of new and material evidence, a basis for 
reopening the claim has not been established.  




ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for residuals of a fracture 
of the right 5th metacarpal, the appeal is denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

